DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
 	Claims 1, 3-8, 11, and 13 are pending, wherein claims 3 and 6 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 2013/0333855, previously cited) in view of Wang (US 2004/0094287, previously cited).
Regarding claim 1, Merrill teaches a casting core assembly (fig 15), comprising:
a casting core (core 122) having an outer surface (130); and
a bumper (pedestal 128) disposed on the outer surface (fig 15, disposed on outer surface 130), the bumper comprising a receptacle (paragraph [0055], valley 132), the bumper extending outward from the outer surface (fig 15) and formed from an injected composite material (paragraph [0055], core is formed to include the pedestal, paragraph [0035], core formed from any known process, paragraph [0005], ceramic cores formed by injecting a ceramic molding material, which is a mixture of ceramic powder and binder material); and
a metal apparatus (positioning pin/wire 120) partially disposed in the receptacle of the bumper (fig 15, disposed in the valley), a portion of the metal apparatus extending outward from the bumper (fig 15), the metal apparatus comprising a pin (paragraph [0015], fig 15, core positioning pin/wire 120), the bumper hardened with the casting core (paragraph [0055], core formed to include the pedestal, paragraph [0005], ceramic core formed by injecting ceramic molding material, hardening to a green state, and thermally processing to remove binder and to sinter the ceramic) to couple the pin to the bumper and the casting core (fig 15, paragraph [0055], wire is received within the opening of the pedestal, with mechanical interference between the wire and the walls of the pedestal, thus construed as being coupled).
Merrill is quiet to the bumper comprising a fillet and a truncated cone, the fillet extending from the outer surface to a proximal edge of the truncated cone, the truncated cone extending from the proximal edge to a distal edge.
Wang teaches a core for a shell die used in casting a turbine bucket (abstract).  Core supports are often used to prevent core movement relative to the wax die during wax injection operation (paragraph [0002]).  Wang discloses a cylindrical core support pin (60) having a predetermined draft or taper along its length to ease the removal of core from the die (fig 5, paragraph [0021], thus being a truncated cone shape), and the pin is blended with the core main body with a designed fillet (64) (paragraph [0021], fig 5, showing the fillet extends from the core outer surface to a proximal edge of the truncated cone, and the truncated cone extending from the proximal edge to a distal edge).
In view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art to modify the shape of the pedestal of Merrill, so as to be a truncated cone blended with the core outer surface with a fillet, as the tapered shape eases removal of the core from the wax die (Wang, paragraph [0021]).  Note that a fillet, which blends the shape of core support pin to the outer surface of the core, would reduce stress due to an abrupt change in shape of the core support pin and outer surface.

	Regarding claim 5, the combination teaches the bumper is integral to the casting core (Merrill, fig 15, pedestal 128 shown integral to the core, paragraph [0055] core is formed to include the pedestal).

	Regarding claim 7, the combination teaches the metal apparatus is configured to alloy into an airfoil casting (Merrill, paragraph [0052], positioning pin is platinum, paragraph [0006], platinum will melt and incorporate into the final cast product).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill as modified by Wang as applied to claim 1 above, and further in view of Memmen (US 2008/0006384, previously cited).
Regarding claim 4, the combination teaches wherein the pin comprises a proximal end (Merrill, fig 15, proximal end is the end within the valley 132) and a distal end disposed opposite the proximal end (Merrill, fig 15, opposite end), but is quiet to the proximal end is disposed at a depth below the outer surface of the casting core.
Memmen teaches a feed core where tips (40) contact the feed core and help position the feed core (paragraph [0034]).  Many different assembly techniques are possible (paragraph [0034]). The feed core may have recesses for receiving the tips, which may improve tip positioning relative to the feed core (paragraph [0034], note that Memmen does not show any raised portions of the outer surface, thus the described recesses in the core would be disposed below the outer surface).
It would have been obvious to modify the combination such that the wire/pin of Merrill extends below the outer surface of the core so as to better receive the end of the pin, which may improve upon tip positioning relative to the feed core (Memmen, paragraph [0034]).

Claim(s) 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 2013/0333855, previously cited) in view of Reilly (US 2007/0221359) and Wang (US 2004/0094287, previously cited).
Regarding claim 8, Merrill teaches a method of manufacturing a casting assembly (fig 15), the method comprising:
forming a casting core (core 122) having an outer surface (outer surface 130);
inserting a pin (positioning pin/wire 120) into the outer surface of the casting core (fig 15, positioned in valley 132);
forming a bumper (fig 15, pedestal 128) extending outward from the outer surface (outer surface 130), the pin partially (fig 15, pin 120) extending outward from the bumper (fig 15),
injecting a wax around the casting core and the bumper assembly (fig 13B, injecting wax 108);
forming an external shell around the wax (fig 13D, shell 74); and
heating the casting assembly and removing the wax from the casting assembly (fig 13E, removing wax by heating, paragraph [0041]).
Merrill fails to teach the pin is at a depth below the outer surface; injecting ceramic composite around the pin to form the bumper extending outward from the outer surface; and heating the casting core, the injected ceramic composite, and the pin to form a casting core assembly including a bumper assembly.
Reilly teaches a core assembly (paragraph [0001]) including refractory metal cores that form cooling passageways extending from the feed passageways through walls of the associated part (paragraph [0003]).  In figure 6, a portion (204) of the RMC is positioned within a slot (206) of a ceramic core (paragraph [0031], thus disposed at a depth below the outer surface), and retained at least partially by a ceramic adhesive (208), and a slurry coating (210) may surround the junction of these two cores to form a joint (fig 6, paragraph [0031], note that the ceramic adhesive and the slurry coating are construed as the ceramic composite, paragraph [0030], RESBOND, and paragraph [0029], zircon and colloidal silica).  The coating may be hardened by a non-firing type of drying involving heating at temperatures of up to 95° C (paragraph [0027]).  The result of the hardening is to produce a joint of sufficient strength to allow further handling and process steps (paragraph [0028]).
In view of the teachings of Reilly, it would have been obvious to one of ordinary skill in the art to insert the pin below the outer surface of the core and to form the pedestal by injecting a ceramic adhesive around the pin, overcoating in a slurry, and hardening by heating, in order to secure the positioning wire of Merrill to the core and provide sufficient strength to allow further handling.
The combination of Merrill as modified by Reilly is quiet to the bumper comprising a fillet and a truncated cone, the fillet extending from the outer surface to a proximal edge of the truncated cone, the truncated cone extending from the proximal edge to a distal edge.
Wang teaches a core for a shell die used in casting a turbine bucket (abstract).  Core supports are often used to prevent core movement relative to the wax die during wax injection operation (paragraph [0002]).  Wang discloses a cylindrical core support pin (60) having a predetermined draft or taper along its length to ease the removal of core from the die (fig 5, paragraph [0021], thus being a truncated cone shape), and the pin is blended with the core main body with a designed fillet (64) (paragraph [0021], fig 5, showing the fillet extends from the core outer surface to a proximal edge of the truncated cone, and the truncated cone extending from the proximal edge to a distal edge).
In view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art to modify the combination such that the pedestal/joint is shaped to be a truncated cone blended with the core outer surface with a fillet, as the tapered shape eases removal of the core from the wax die (Wang, paragraph [0021]).  Note that a fillet, which blends the shape of core support pin to the outer surface of the core, would reduce stress due to an abrupt change in shape of the core support pin and outer surface.

Regarding claim 11, the combination teaches wherein the wax encloses the bumper assembly (Merrill, wax of fig 13b for the embodiment of fig 15).

Regarding claim 13, the combination teaches wherein the forming the external shell further comprises dipping the wax into a ceramic matrix slurry (Merrill, fig 13D, paragraph [0054], dipping).

Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to recite “the bumper comprising a fillet and a truncated edge, the fillet extending from the outer surface to a proximal edge of the truncated cone, the truncated cone extending from the proximal edge to a distal edge.”
Note that this limitation is taught in the rejections above.  As discussed above, Wang discloses a cylindrical core support pin (60) which is provided with a predetermined draft or taper applied to the support pin along its length (paragraph [0021]).  Thus, the tapered cylindrical core support pin meets the limitation of a truncated cone (see fig 5).  Wang further teaches that the core support pin is blended with the core main body (62) with a designed fillet (64) (fig 5, paragraph [0021]), thus meeting the limitation of extending from the outer surface (62) to a proximal edge of the truncated cone (see fig 5, fillet 64 and edge of core support pin proximal to the core body), and the truncated cone extending from the proximal edge to a distal edge (fig 5, extends from the core body/fillet distally).
Further note that the rejections above have re-interpreted to limitations regarding “formed from an injected composite material” and “the bumper hardened with the casting core to couple the pin to the bumper and the casting core” in independent claim 1.  It is noted that these limitations are product-by-process limitations (see MPEP 2113).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps would include that the bumper is a hardened material on the core, and that the pin is coupled to the bumper and the casting core.  This is disclosed in Merrill, as discussed in the rejection above, where a core (122) is formed to include a pedestal (128), the core may be formed by any known process (paragraph [0035]), and that ceramic cores are manufactured by injecting a ceramic molding material into a core mold, the molding material being a mixture of ceramic powder and a binder material (construed as a composite), and once the ceramic molding material has hardened to a green state, the green state ceramic core is thermally processes to remove the binder and to sinter the ceramic powder together (paragraph [0005]).  The valley may be formed with sloping walls in order to present a relatively larger opening for receiving the wire (paragraph [0055], wire is received in the opening of the pedestal, thus construed as being coupled).  Mechanical interference between the wire (120) and the walls (134) of the pedestal provide support to the core (paragraph [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN P KERNS/Primary Examiner, Art Unit 1735